Citation Nr: 0929528	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-09 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to 
November 1978 and from December 1988 to September 1994.  The 
Veteran also appears to have unconfirmed active duty service 
in the intervening time frame from November 1978 to December 
1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The Veteran's current right ear hearing loss is not shown 
to have been present in service, or for many years 
thereafter, nor is it shown to be the result of any incident 
therein.

2.  The evidence does not show a current diagnosis of left 
ear hearing loss for VA purposes.

3.  The Veteran's current tinnitus is not shown to have been 
present in service, or for many years thereafter, nor is it 
shown to be the result of any incident therein.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
cannot be presumed to have been so incurred. 38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's October 2005 and March 2006 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to 
establish disability ratings, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
this letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issues on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO also obtained a medical opinion 
concerning the etiology of the Veteran's current hearing loss 
and tinnitus.  Finally, there is no indication in the record 
that additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A remand is not necessary in this matter to confirm that the 
Veteran actually had active duty service for the time between 
his two confirmed active duty periods of service, November 
1978 to December 1988.  First, the Board accepts this period 
of time as a period of active duty service based upon 
multiple indicators in the claims file, such as the total 
prior active service time recorded on the Veteran's final 
report of separation, Form DD 214.  Moreover, the Veteran's 
service treatment records from this period of time are of 
record.  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claims herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on each claim.  The 
Veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the Veteran served on active duty in the Navy 
from September 1974 to November 1978 and from December 1988 
to September 1994.  The Veteran also has unconfirmed active 
duty service for the time between these two periods of 
service, from November 1978 to December 1988.

The report of separation from his initial period of military 
service, Form DD 214, listed his inservice specialty as an 
engine mechanic.  The report of separation from his final 
period of military service, Form DD 214, listed his inservice 
specialty as systems coordinator.  It also indicated, in 
pertinent part, that the Veteran was awarded the Combat 
Action Ribbon.

A review of his service treatment records is silent as to any 
complaints of or treatment for hearing loss or tinnitus.  

Physical examinations from his first period of service in 
January 1975 and October 1977 noted that his ears were 
normal, but did not include any specific findings as to 
Veteran's hearing acuity.  On an October 1977 medical history 
report, the Veteran denied having any history of hearing loss 
or ear trouble.  The Veteran's November 1978 separation 
examination found his ears were normal.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10/10
5
10
20
LEFT
10
5/5
10
20
20

On a November 1978 medical history report, the Veteran denied 
having any history of hearing loss or ear trouble.  

The report of a June 1985 reenlistment examination noted that 
his ears were normal.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
20
LEFT
5
5
20
20
25

On a medical history report, completed in June 1985, the 
Veteran denied having any history of hearing loss or ear 
trouble.

A December 1988 reenlistment examination noted that the 
Veteran's ears were normal.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0/5
10
20
15
LEFT
-5
5
15
15
20

The report of his February 1994 separation examination noted 
that his ears were normal.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
00
LEFT
5
10
20
20
25

On a medical history report, completed in February 1994, the 
Veteran denied having any history of hearing loss or ear 
trouble.

In September 2005, the Veteran filed his claim seeking 
service connection for bilateral hearing loss and tinnitus 
due to his inservice exposure to engine noise.  

In March 2006, the Veteran underwent a VA audiological 
examination.  The report noted the Veteran's complaints of 
bilateral hearing loss since his military service.  It also 
noted his inservice noise exposure from diesel engine noise, 
as well as his post service noise exposure from small engine 
noise.  As for his tinnitus, the Veteran reported the onset 
of this condition five years earlier.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
20
25
40
LEFT
0
15
20
20
35

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The report noted diagnoses of bilateral 
moderate high frequency sensorineural hearing loss and 
bilateral tinnitus.  Based upon this examination and review 
of the record, the VA examiner opined that it was "not as 
likely as not" that the Veteran's current hearing loss 
and/or tinnitus resulted from acoustic trauma during the 
Veteran's military service.  In support of this opinion, the 
VA examiner noted that the Veteran's current hearing loss was 
not worse than predicted from normal aging.  The VA examiner 
also noted that there "was no standard threshold shift 
during military service, as determined by current OSHA 
definitions.  In addition, the hearing loss did not meet 
criteria for service connection at separation."  The VA 
examiner also noted that tinnitus was not documented in the 
Veteran's service treatment records.

A.  Right Ear Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).  The 
Veteran's March 2006 VA audiological examination revealed 
audiometric findings reflective of current right ear hearing 
loss disability as defined by 38 C.F.R. § 3.385.  

Based upon its longitudinal review of the record, the Board 
concludes that service connection is not warranted for right 
ear hearing loss.  Impaired hearing for VA purposes was not 
shown at any point during the Veteran's military service.  
See 38 C.F.R. § 3.385.  Thereafter, post service records 
failed to document any complaints of or treatment for right 
ear hearing loss for more than ten years after his discharge 
from the service.  This period without complaints or 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim 
herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

After reviewing the evidence of record, including the 
Veteran's service treatment records, the VA examiner in March 
2006 concluded that the Veteran's current hearing loss was 
not related to his military service.  Specifically, the VA 
examiner opined that the Veteran's current hearing loss was 
"not as likely as not" related to his active military 
service.  In support of this conclusion, the VA examiner 
noted that the Veteran's current hearing loss was not worse 
than predicted from normal aging.  The examiner also noted 
that there "was no standard threshold shift during military 
service, as determined by current OSHA definitions.  In 
addition, the hearing loss did not meet criteria for service 
connection at separation."  

In this case, the Veteran's military service is consistent 
with exposure to loud noise.  See 38 U.S.C.A. § 1154(b) (West 
2002).  Nevertheless, the Veteran's statements can not be 
considered competent evidence of medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (despite 
the Veteran's inservice combat history, competent evidence of 
a current disability and of a link between the current 
disability and service is still required despite the 
evidentiary effect of 38 U.S.C.A. § 1154(b)).  Thus, the 
Veteran's statements on causation are not competent evidence 
of a link between the Veteran's current right ear hearing 
loss and his military service.

Based on the foregoing, the Board concludes that a grant of 
service connection for right ear hearing loss is not 
warranted.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the Veteran's claim 
for service connection for right ear hearing loss, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Left Ear Hearing Loss

Although requested by the RO, the Veteran has failed to 
produce any medical evidence showing a current diagnosis of 
left ear hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385.  Specifically, the Veteran's March 2006 VA 
audiological examination findings did not show impaired 
hearing in the left ear which meets the requirements of 38 
C.F.R. § 3.385.  

"In the absence of proof of present disability there can be 
no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, in the absence of competent medical 
evidence that left ear hearing loss exists, the criteria for 
establishing service connection for left ear hearing loss 
have not been established. 38 C.F.R. § 3.303.  Although the 
Veteran contends that he has left ear hearing loss related to 
his service, as a layman he is not competent to offer 
opinions on medical diagnosis and causation.  Espiritu, 2 
Vet. App. at 494-95.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Tinnitus

After reviewing the evidence of record, the Board concludes 
that service connection is not warranted for tinnitus.


The Veteran's service treatment records are completely silent 
as to any complaints of or treatment for tinnitus.  
Thereafter, the first post service evidence of record noting 
complaints of tinnitus is the Veteran's claim filed in 
September 2005, ten years after his discharge from the 
service.  This period without complaints or treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims 
herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Although 
tinnitus is capable of lay observation, the Board finds that 
this extended period without complaint or treatment for 
tinnitus, as well as the absence of any tinnitus complaints 
in his separation examination must also be considered.  Id., 
see also Charles v. Principi, 16 Vet. App. 360, 374-75 
(2002).  Moreover, the March 2006 VA examination noted the 
onset of this condition five years earlier, which would be 
2001, five years after the Veteran's discharge from the 
service.

In this case, the Veteran's statements are competent evidence 
that he was exposed to loud noise during service.  However, 
the Veteran's contentions that his current tinnitus is 
related to his military service, as a layman, cannot be 
considered competent evidence on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The VA examiner in March 2006 considered evidence of record, 
to include the Veteran's statements that his tinnitus started 
in 2001, and concluded that the Veteran's current tinnitus 
was "not as likely as not" related to his military service.  
In support of this opinion, the VA examiner noted that the 
Veteran's service treatment records were silent as to any 
complaints of tinnitus.  

Thus, in the absence of competent medical evidence that the 
Veteran's bilateral tinnitus is related to his military 
service, the preponderance of the evidence is against the 
Veteran's claim for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


